Order, entered April 22, 1966, unanimously modified, on the law, on the facts, and in the exercise of discretion, without costs and disbursements to any party, to reduce from $250 per week to $100 per week the sum directed to be paid to plaintiff as temporary alimony for her support and for the support and maintenance of the child of the parties, as provided for in the second decretal paragraph of said order (said weekly sum to be paid in addition to rent of $625 per month as provided by the. third decretal paragraph); and to reduce the counsel fee of $2500 provided for in the fourth decretal paragraph to the sum of $1,500, to be paid one half within 15 days after entry of order hereon and the balance to be paid when the cause first appears on the Day Calendar for trial. On the basis of the record, the weekly payments for alimony and for child support, and the counsel fees, as fixed at Special Term, were excessive to the extent indicated herein. Of course, the alimony and child support awards as here fixed, based on conflicting affidavits, should have no effect upon the trial court *543in its determination as to permanent alimony, if any, and the amount to be paid for the support of the child. Concur — Stevens, J. P., Eager, Steuer and Capozzoli, JJ.